Per Curiam:
We think that the plaintiff was entitled to examine the witness in relation to his knowledge as to the defendant Eobinson.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the order for examination reinstated; the time for the examination of the witness to be fixed on the settlement of the order to be entered hereon.
Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ.
Order reversed, with ten dollars costs and disbursements, and order for examination reinstated. Settle order on notice.